DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/137,725 filed on December 30th, 2020. Claims 1-9 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of applications JP 2018-128691 and JP 2019-106252 filed on July 6th, 2018 and June 6th, 2019, respectively. Certified copies were received on February 5th, 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 30th, 2020 and December 31st, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Claim Objections
	Regarding Claim 2 (line 2), please change the recitation of “each adjacent two of the plurality of drive cam grooves” to - - each of an adjacent two of the plurality of drive cam grooves - - to establish antecedent basis for the “adjacent two”.

	Regarding Claim 2 (line 4), please change the recitation of “each adjacent two of the plurality of driven cam grooves” to - - each of an adjacent two of the plurality of driven cam grooves - - to establish antecedent basis for the “adjacent two”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1 (p. 41, lines 5-8), in the recitation of “a second drive cam groove that is connected to the first drive cam groove and is formed such that a distance between the center of the drive cam and the groove bottom at the second drive cam groove is constant from the first drive cam groove to the another end of the drive cam groove” it is unclear if the second drive cam groove is clearly defined based on the Applicant’s disclosure. Claim 1 recites “in each of the plurality of drive cam grooves, a groove bottom is sloped relative to the one end surface of the drive cam such that a depth of the groove bottom continuously decreases from one end to another end of the drive cam groove” (p. 40, lines 29-31). As seen in Examiner Fig. 1 below, the drive groove bottom (403) is decreasingly sloped from the end surface (411) of the drive cam (40) starting from one end to another end (see Examiner Fig. 1). It is unclear how the second drive cam groove (402) is connected to the first drive cam groove (401) such that a distance between the center of the drive cam (40) and the groove bottom (403) at the second drive cam groove (402) is constant from the first drive cam groove (401) to “the another end” defined by claim 1 and seen in Examiner Fig. 1. The lack of clarity renders the claim indefinite.

    PNG
    media_image1.png
    259
    489
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 4(B) of the Applicant’s Disclosure

Regarding Claim 1 (p. 41, lines 18-21), in the recitation of “a second driven cam groove that is connected to the first driven cam groove and is formed such that a distance between the center of the driven cam and the groove bottom at the second driven cam groove is constant from the first driven cam groove to the another end of the driven cam groove” it is unclear if the second driven cam groove is clearly defined based on the Applicant’s disclosure. Claim 1 recites “in each of the plurality of driven cam grooves, a groove bottom is sloped relative to the one end surface of the driven cam such that a depth of the groove bottom continuously decreases from one end to another end of the driven cam groove” (p. 41, lines 9-11). As seen in Examiner Fig. 2 below, the groove bottom (503) is decreasingly sloped from the end surface (511) of the driven cam (50) starting from one end to another end (see Examiner Fig. 2). It is unclear how the second driven cam groove (502) is connected to the first driven cam groove (501) such that a distance between the center of the driven cam (50) and the groove “the another end” defined by claim 1 and seen in Examiner Fig. 2. The lack of clarity renders the claim indefinite.

    PNG
    media_image2.png
    234
    443
    media_image2.png
    Greyscale

Examiner Fig. 2 - Fig. 4(A) of the Applicant’s Disclosure

	Claims 2-9 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. (US 2016/0238107), hereinafter Hirota, in view of Nahrwold (US 2018/0080508). Both references are cited in the IDS filed December 30th, 2020.

Claim 1, Hirota teaches a clutch device (Fig. 1, “transmission device” 1) comprising: 
a first transmitter (“clutch hub” 5); 
a drive device (“motor” 9) that is configured to output torque; 
a speed reducer (“reduction mechanism” 11) that is configured to reduce a rotational speed of rotation generated by the torque received from the drive device (9) and output the torque of the rotation of the reduced rotational speed ([0030] - “Rotation of the motor 9 is reduced in speed (in other words, its force is multiplied) by the reduction mechanism 11 and the resultant rotary motion is converted into an axial motion by the cam mechanism 13, so that the multiplied pressure force acts on the clutch 7”); 
a drive cam (“cam disk” 90) that has a plurality of drive cam grooves (“cam face” 105) formed at one end surface of the drive cam (90), 
wherein the drive cam (90) is configured to be rotated by the torque outputted from the speed reducer (11; see [0030]); 
a plurality of rolling elements (“cam ball” 95) that are rotatably installed in the plurality of drive cam grooves (105), respectively; 
a driven cam (“cam follower” 93) that has a plurality of driven cam grooves (105) formed at one end surface of the driven cam (93) while each of the plurality of rolling elements (95) is clamped between a corresponding one of the plurality of drive cam grooves (105) and a corresponding one of the plurality of driven cam grooves (105), 
wherein the driven cam (93) cooperates with the drive cam (90) and the plurality of rolling elements (95) to form a rolling element cam (“cam mechanism” 13), and 
when relative rotation is made between the driven cam (93) and the drive cam (90), the driven cam (93) is moved in an axial direction relative to the drive cam (90; see [0030]); 
“clutch drum” 3) that is configured to transmit the torque between the first transmitter (5) and the second transmitter (3); 
a clutch (“clutch” 7) that is configured to enable transmission of the torque between the first transmitter (5) and the second transmitter (3) in a coupled state of the clutch and disable the transmission of the torque between the first transmitter (5) and the second transmitter (3) in a decoupled state of the clutch (7); and 
a state shifter (“return spring” 103) that is configured to receive a force from the driven cam (93) in the axial direction and shift an operational state of the clutch (7) between the coupled state and the decoupled state depending on a relative position of the driven cam (93) relative to the drive cam (90) in the axial direction (see Fig. 1), 
The drive and driven cam grooves taught by Hirota do not teach “wherein: in each of the plurality of drive cam grooves, a groove bottom is sloped relative to the one end surface of the drive cam such that a depth of the groove bottom continuously decreases from one end to another end of the drive cam groove in a circumferential direction of the drive cam while each of the plurality of drive cam grooves 40/44has: a first drive cam groove that is formed such that a distance between a center of the drive cam and the groove bottom at the first drive cam groove continuously changes from the one end toward the another end of the drive cam groove; and a second drive cam groove that is connected to the first drive cam groove and is formed such that a distance between the center of the drive cam and the groove bottom at the second drive cam groove is constant from the first drive cam groove to the another end of the drive cam groove; and in each of the plurality of driven cam grooves, a groove bottom is sloped relative to the one end surface of the driven cam such that a depth of the groove bottom continuously decreases from one end to another end of the driven cam groove in a circumferential direction of the driven cam while each of the plurality of driven cam grooves has: a first driven cam groove that is formed such that a distance between a center of the driven cam and the groove bottom at the first driven cam groove continuously changes from the one end toward the another end of the driven cam groove; and a second driven cam groove that is connected to the first driven cam groove and is formed such that a distance between the center of the driven cam and the groove bottom at the second driven cam groove is constant from the first driven cam groove to the another end of the driven cam groove”.
Nahrwold teaches in each of a plurality of drive cam grooves (Fig. 19, “first plate grooves” 602), a groove bottom (“bottom” 950) is sloped relative (see Fig. 19) to one end surface of a drive cam (“first plate” 478) such that a depth of the groove bottom (950) continuously decreases from one end (“second end portion” 610) to another end (“first end portion” 608) of the drive cam groove (602) in a circumferential direction of the drive cam (478) while each of the plurality of drive cam grooves (602) has: 
a first drive cam groove (Fig. 10, “first portion” 612) that is formed such that a distance (“radius” R3) between a center of the drive cam (478) and the groove bottom (Fig. 19, 950) at the first drive cam groove (Fig. 10, 612) continuously changes from the one end (610) toward the another end (608) of the drive cam groove (602); and 
a second drive cam groove (“second portion” 614) that is connected to the first drive cam groove (612) and is formed such that a distance (“radius” R4) between the center of the drive cam (478) and the groove bottom (Fig. 19, 950) at the second drive cam groove (Fig. 10, 614) is constant from the first drive cam groove (612) to the another end (608; see 112(b) rejection above) of the drive cam groove (602); and 
in each of a plurality of driven cam grooves (Fig. 20, “second plate grooves” 618), a groove bottom (“bottom” 956) is sloped relative (see Fig. 20) to one end surface of a driven cam (“second plate” 480) such that a depth of the groove bottom (956) continuously decreases from one end (“first end portion” 624) to another end (“second end portion” 626) of the driven cam groove (618) in a circumferential direction of the driven cam (480) while each of the plurality of driven cam grooves (618) has: 
“second portion” 630) that is formed such that a distance between a center of the driven cam (480) and the groove bottom (Fig. 20, 956) at the first driven cam groove (Fig. 11, 630) continuously changes from one end (624) toward the another end (626) of the driven cam groove (618); and 
a second driven cam groove (“first portion” 628) that is connected to the first driven cam groove (630) and is formed such that a distance (“radius” R5) between the center of the driven cam (480) and the groove bottom (Fig. 20, 956) at the second driven cam groove (Fig. 11, 628) is constant from the first driven cam groove (630) to the another end (624; see 112(b) rejection above) of the driven cam groove (618).
Nahrwold also teaches “Conventional ball and ramp assemblies suffer from the occurrence of a ball loss condition. The ball loss condition occurs when one or more of the plurality of rolling elements of the ball and ramp assemblies slip and/or fall out of their intended position toward their home or rest position. This results in an inconsistent application of force by the ball and ramp assemblies onto the nearby torque coupling unit thereby reducing the effectiveness of the torque coupling unit to operate as intended. It would therefore be advantageous to develop a ball and ramp assembly that resists and/or eliminates the ability of the ball and ramp assembly to experience a ball loss condition” [0004].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the drive and driven cam grooves taught by Hirota with the drive and driven cam grooves taught by Nahrwold, such that “wherein: in each of the plurality of drive cam grooves, a groove bottom is sloped relative to the one end surface of the drive cam such that a depth of the groove bottom continuously decreases from one end to another end of the drive cam groove in a circumferential direction of the drive cam while each of the plurality of drive cam grooves 40/44has: a first drive cam groove that is formed such that a distance between a center of the drive cam and the groove bottom at the first drive cam groove continuously changes from the one end toward the another end of the drive cam groove; and a second drive cam groove that is connected to the first drive cam groove and is formed such that a distance between the center of the drive cam and the groove bottom at the second drive cam groove is constant from the first drive cam groove to the another end of the drive cam groove; and in each of the plurality of driven cam grooves, a groove bottom is sloped relative to the one end surface of the driven cam such that a depth of the groove bottom continuously decreases from one end to another end of the driven cam groove in a circumferential direction of the driven cam while each of the plurality of driven cam grooves has: a first driven cam groove that is formed such that a distance between a center of the driven cam and the groove bottom at the first driven cam groove continuously changes from the one end toward the another end of the driven cam groove; and a second driven cam groove that is connected to the first driven cam groove and is formed such that a distance between the center of the driven cam and the groove bottom at the second driven cam groove is constant from the first driven cam groove to the another end of the driven cam groove”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing “a ball and ramp assembly that resists and/or eliminates the ability of the ball and ramp assembly to experience a ball loss condition” [0004].

Regarding Claim 2, Hirota and Nahrwold teach the clutch device according to claim 1, wherein: 
Nahrwold teaches each adjacent two of the plurality of drive cam grooves (Fig. 15, 602) partially overlap with each other in a radial direction of the drive cam (800); and 
each adjacent two of the plurality of driven cam grooves (Fig. 16, 618) partially overlap with each other in a radial direction of the driven cam (850).  

Claim 3, Hirota and Nahrwold teach the clutch device according to claim 1, further comprising 
Hirota teaches a controller (Fig. 4, “TRANSMISSION DEVICE ECU” 227) that is configured to control an operation of the drive device (9), 
wherein: the controller (227) is configured to execute a plurality of steps (see Figs. 5-7) to control the operation of the drive device (9); 
the plurality of steps includes: 
a first step (Fig. 6, S5) of operating the drive device (Fig. 1, 9) such that the driven cam (93) is 41/44moved relative to the drive cam (90) in the axial direction until a reaction force, which is applied from the state shifter (103) to the driven cam (93), becomes equal to or larger than a predetermined value ([0026] - “The transmission device ECU 227 subsequently, in accordance with the flowchart shown in FIG. 6, determines whether the torque input from the torque sensor matches up with the target torque (S7), and then sends control back to S4 if they match up, or modifies power supply to the motor 9 until they match up if they do not, so as to control operation of the clutch 7 (S5)”); and 
a second step (Fig. 6, S5) of operating the drive device (Fig. 1, 9) such that the driven cam (93) is moved relative to the drive cam (90) in the axial direction while the reaction force, which is applied from the state shifter (103) to the driven cam (93), is kept equal to or larger than the predetermined value after the first step (see [0026]).  

Regarding Claim 4, Hirota and Nahrwold teach the clutch device according to claim 3, 
Hirota teaches wherein each of the plurality of rolling elements (Fig. 1, 95) is placed in the first drive cam groove (taught in combination with Nahrwold) of the corresponding one of the plurality of drive cam grooves and the first driven cam groove (taught in combination with Nahrwold) of the corresponding one of the plurality of driven “In an initial state, the cam ball 95 rests on a bottom of the first slope 107. When the output member 29 transmits its rotation to the cam mechanism 13, the cam ball 95 initially goes up the steep first slope 107 and therefore the cam follower 93 makes an axial motion with a relatively large stroke ratio”).  

Regarding Claim 5, Hirota and Nahrwold teach the clutch device according to claim 3, 
Hirota teaches wherein each of the plurality of rolling elements (Fig. 1, 95) is placed in the second drive cam groove (taught in combination with Nahrwold) of the corresponding one of the plurality of drive cam grooves and the second driven cam groove (taught in combination with Nahrwold) of the corresponding one of the plurality of driven cam grooves at a start time of the second step ([0055] - “The cam ball 95 next goes up the gradual second slope 109 and therefore the cam follower 93 makes an axial motion with a relatively small stroke ratio”).  

Regarding Claim 6, Hirota and Nahrwold teach the clutch device according to claim 3, wherein: 
Nahrwold teaches in each of the plurality of drive cam grooves (Figs. 19-20, 602), a slope angle (“first angle of inclination” θ7) of the groove bottom (950) relative to the one end surface of the drive cam (478) is set such that an amount of movement of the driven cam (480) in the axial direction relative to a relative rotational angle difference between the drive cam (478) and the driven cam (480) in the first step is equal to an amount of movement (θ7 and θ10) of the driven cam (480) in the axial direction relative to a relative rotational angle difference between the drive cam (478) and the driven cam (480) in the second step; and 
“second angle of inclination” θ10) of the groove bottom (956) relative to the one end surface of the driven cam (480) is set such that the amount of movement of the driven cam (480) in the axial direction relative to the relative rotational angle difference between the drive cam (478) and the driven cam (480) in the first step is equal to the amount of movement (θ7 and θ10) of the driven cam (480) in the axial direction relative to the relative rotational angle difference between the drive cam (478) and the driven cam (480) in the second step.  

Regarding Claim 7, Hirota and Nahrwold teach the clutch device according to claim 1, wherein: 
Nahrwold teaches each of the plurality of drive cam grooves (Fig. 10, 602) is formed such that a tangent line to a 42/44locus (Examiner Fig. 3, LLd1) of the first drive cam groove (612) at a point of connection (PCd1) between the first drive cam groove (612) and the second drive cam groove (614) coincides with a tangent line to a locus (LLd2) of the second drive cam groove (614) at the point of connection (PCd1) between the first drive cam groove (612) and the second drive cam groove (614); and

    PNG
    media_image3.png
    348
    663
    media_image3.png
    Greyscale

Examiner Fig. 3 - Fig. 10 of Nahrwold


    PNG
    media_image4.png
    351
    643
    media_image4.png
    Greyscale

Examiner Fig. 4 - Fig. 11 of Nahrwold

Regarding Claim 8, Hirota and Nahrwold teach the clutch device according to claim 1, 
Nahrwold teaches wherein each of the plurality of drive cam grooves (Fig. 10, 602) and each of the plurality of driven cam grooves (Fig. 11, 618) have an identical shape (see Figs. 10-11) in a view taken from a side where the one end surface of the drive cam (Fig. 10, 478) is placed or a side where the one end surface of the driven cam (Fig. 11, 480) is placed (see Figs. 10-11).  

Regarding Claim 9, Hirota and Nahrwold teach the clutch device according to claim 1, wherein: 

the plurality of driven cam grooves (Fig. 11, 618) do not intersect or connect with each other at the one end surface of the driven cam (480).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Botterill (US 5,080,640), Matzschker (US 6,758,782), Roscoe (US 6,460,677) and Simon (US 8,464,852) listed in the attached "Notice of References Cited" disclose similar clutch devices comprising ball ramp mechanisms related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659